


Exhibit 10.30


AMENDMENT, DATED DECEMBER 2, 2014, TO
PZENA INVESTMENT MANAGEMENT, LLC
AMENDED AND RESTATED BONUS PLAN
(Subject to Stockholder Approval)


This amendment (the “Amendment”) to the Pzena Investment Management, LLC Amended
and Restated Bonus Plan (the “Plan”), is made and entered into effective as of
December 2, 2014.


RECITALS
WHEREAS, the Board of Directors of Pzena Investment Management, Inc., the
Managing Member of Pzena Investment Management, LLC, a Delaware limited
liability company (the “Company”) desires to amend the Plan in accordance with
the authority granted by the Plan’s terms.
NOW, THEREFORE, the Plan shall be amended as follows:
1.
Section 3.9 of the Plan shall be deleted and replaced with the following:

3.9    Compensation shall mean the total remuneration paid by the Company to an
Eligible Individual for services provided to the Company in respect of a Fiscal
Year, including, without limitation, base salary, guaranteed minimum base
payments, Bonus Awards, commissions, sick pay and short-term disability pay (to
the extent paid from payroll), and amounts contributed by or on behalf of the
Eligible Individual to any retirement plan or simplified employee plan of the
Company. Notwithstanding the foregoing, an Eligible Individual’s Compensation
shall exclude short-term disability pay not paid from payroll, long-term
disability pay, severance pay, welfare and fringe benefits (whether or not
includible in the Eligible Individual’s gross income), expense allowances and
reimbursements (whether or not includible in the Eligible Individual’s gross
income), certain awards or income under the Equity Incentive Plan (other than
Restricted Share Units issued under the Equity Incentive Plan pursuant to the
terms of this Plan), as determined by the Committee on an annual basis, and,
with respect to an Eligible Individual who is a member of the Company, the
Eligible Individual’s distributive share, as a member, of the net income of the
Company after payment of all compensation and other expenses of the Company.
Notwithstanding the foregoing, an Eligible Individual's Compensation shall not
include any amount paid or payable from an Account to such Eligible Individual
during a Fiscal Year.
2. Except as specifically amended by this Amendment, the Plan shall remain in
full force and effect.
    
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as of
the date first above written
PZENA INVESTMENT MANAGEMENT, LLC
By:
Pzena Investment Management, Inc., its Managing Member

By: __________________________
Name: Richard S. Pzena
Title: Chief Executive Officer




--------------------------------------------------------------------------------










